Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 1/7/2022.
•	 Claims 1, 3-6, 8-11, 13, 15-16 and 18 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-6, 8-11, 13, 15-16 and 18 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• wherein transforming the solid model into a spatially-graded mesh model comprises populating orthogonal isostatic lines along principal stress direction of the stress field data,  
wherein populating orthogonal isostatic lines along principal stress directions of the stress field data comprises: 2App. No.: 16/472,860 Atty. Docket No.: 16/472,860 
resolving local principal stress directions of the stress field data at a predetermined starting point in the solid model; 
propagating the respective local principal stress directions based on resolving movement of the respective local principal stress directions from the predetermined starting point to obtain at least one pair of orthogonal isostatic lines; and 


	The closest prior art of record - Taggart et al. (Pub. No.: US 2008/0300831 A1) discloses a method is disclosed for providing an optimal topology for a structure based on a set of design criteria including at least one support point and at least one force to be applied to the
structure. The method includes the steps of identifying a plurality of nodes within a structure design domain, and assigning an initial density value to the plurality of nodes. 
Another relevant prior art of record - KOKCHAROV et al. (ANALYSIS OF STRESS STATE WITH THE FORCE LINES METHOD, Proceedings of International Conference RDAMM, 2001, pp 208-212) attempt to highlights a numerical method to build up lines of force field in deformed solids. Distribution of the force lines is determined on the basis of known stress state calculated by any numerical method or analytical solution. Two possible applications of the method are considered: analysis of stress state and the optimal placement of reinforced elements in constructions for obtaining desirable mechanical properties.
Yet, another relevant prior art of record - Queheillalt et al. (Pub. No.: US 2012/0285114 A1) teaches Methods and systems to manufacture lattice-based sandwich structures from monolithic material eliminate the bonding process which is conventionally used to join lattice-based truss cores to facesheets to form sandwich structures. 
Xu et al. (Response of composite sandwich beams with graded lattice core, 2014, Composite Structures 2014, pp 666–676) conceptually presents the idea of combining graded material and lattice core for forming the graded lattice core sandwich structures, which is based on the stitching and hot-press process.
 Teufelhart et al. (Optimization of Strut Diameters in Lattice Structures, 2015, IWU/RMV, pp 719-733) presents a procedure for the optimization of the struts diameters.
Li et al.  (BENDING OF ORTHOTROPIC SANDWICHPLATES WITH A FUNCTIONALLYGRADED CORE SUBJECTED TO DISTRIBUTED LOADINGS, Acta Mechanica Solida Sinica, 2013, pp 292-301) is concerned with the bending analysis of simply supported sandwich plates with functionally graded core and orthotropic face sheets subjected to transverse distributed loadings.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claim 1.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1, 3-6, 8-11, 13, 15-16 and 18 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146